Citation Nr: 1217179	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-16 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The Veteran does not have bilateral hearing loss attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service medical do not show any complaints, findings, diagnoses, or treatment related to hearing loss.  The Veteran's September 1966 entrance examination included audiometric testing, which revealed puretone thresholds of 
-10, -5, 10, and 5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 
-5, -5, -5, and 5 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran's August 1968 examination included audiometric testing, which revealed puretone thresholds of 0, 5, 0, and 0 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 5, 10, 5, and -10 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Board observes that those thresholds fall within the limits of normal hearing with respect to all applicable frequencies, bilaterally.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the Veteran denied hearing loss on a report of medical history form prepared in conjunction with his entrance and separation examinations.  

The record is thereafter silent for any clinical evidence of hearing problems prior to an entry in VA outpatient treatment reports dated in July 2006.  The Veteran reported that he noticed his hearing loss about fifteen years prior to the evaluation.  The Veteran reported that he was exposed to loud guns in service without the use of hearing protection and post-service work in a coal mine without the use hearing protection.  The examiner diagnosed the Veteran's with bilateral sensorineural hearing loss based on audiometric testing which was not of record and the Veteran was referred for hearing aids.

At a June 2007 VA audiometric examination, the Veteran reported military noise exposure to artillery fire.  He reported post-service noise exposure in a coal mine for twenty years without the use of hearing protection and recreational noise exposure to hunting.  Audiometric testing revealed puretone thresholds of 20, 20, 30, 30, and 70 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 20, 15, 10, 25, and 45 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 92 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was not caused by or as a result of his active service.  The examiner's rationale was that the Veteran's hearing was normal at his entrance and exit from service.  The examiner noted that an Institute of Medicine (IOM) study done could find no scientific basis on which to support claims of delayed onset noise-related hearing loss.  the examiner indicated that noise had its greatest impact on hearing immediately following the noise event.  The examiner concluded that the Veteran's hearing loss was more likely due to his occupational and recreational noise exposures following service and the normal aging process.  The examiner noted that the Veteran denied using hearing protection during his post-service work in coal mines and during recreational hunting.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

There is an absence of any specific report of bilateral hearing loss until the Veteran filed his claim in November 2006.  The first diagnosis of bilateral hearing loss based on audiometric testing came at the July 2006 VA outpatient treatment report entry, more than thirty-five years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current hearing loss and his period of military service.  The Board acknowledges that the Veteran is competent to report that he was exposed to acoustic trauma in service and has experienced hearing loss symptoms following service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss following service, and has experienced hearing loss symptoms following service.  Consequently, the Board finds that the Veteran's reports that he has had hearing loss symptoms following service are credible.

However, although the Veteran contends that he has a current hearing loss disability related to his military service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the hearing loss disability because that matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his hearing loss disability being related to noise trauma in his military service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA audiological evaluation performed in June 2007 to be more probative and persuasive as to the etiology of the Veteran's current hearing loss disability.  The examiner provided a thorough rationale and cited to medical studies to support that opinion.  While the examiner noted that the Veteran had normal hearing at the time of discharge from service, which is not fatal to his claim, the examiner further found that studies supported the unlikelihood of delayed permanent induced hearing loss after cessation of noise exposure.  The Board finds that to be sufficient rationale for the opinion.  

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that bilateral hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  The only competent medical opinion of record indicates that the Veteran's hearing loss is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that bilateral hearing loss is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


